Citation Nr: 1140777	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969.  He died in August 2006, and the appellant claims as his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted the appellant's application to reopen her previously denied claim and denied the reopened claim on the merits.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  This rule applies where, as here, the prior denial was by the Board.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The claim for entitlement to service connection for the cause of the Veteran's death had previously been denied by the Board in February 2009.  

In June 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development, specifically, to request copies of the VA treatment records dated the two months prior to the Veteran's death and to obtain a new VA opinion.  


FINDING OF FACT

1.  In a February 2009 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  

2.  Evidence received since the February 2009 denial relates to one of the bases of the prior Board's denial.
3.  The Veteran died in August 2006 from acute respiratory distress due to pneumonia.

4.  At the time of his death, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), rated 70 percent disabling.

5.  The Veteran's PTSD caused a delay in seeking medical treatment, and that delay contributed substantially or materially to the Veteran's death from acute respiratory distress due to pneumonia
 

CONCLUSIONS OF LAW

1.  The February 2009 Board decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100(a), 20.1104 (2011).

2.  Evidence received since the February 2009 Board decision is new and material and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  PTSD was a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

However, as the Board is granting the application to reopen the claim for entitlement to service connection for the cause of the Veteran's death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001). 

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In February 2009, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  That decision is final.  

The Veteran died in August 2006 from acute respiratory distress due to pneumonia.  At the time of his death, he was in receipt of service connection for PTSD, rated 70 percent disabling.  One of the bases for the Board's denial was a lack of medical evidence addressing any potential relationship between the PTSD and the pneumonia or acute respiratory distress syndrome that caused the Veteran's death.  In April 2009, the appellant submitted a letter from Dr. DeOrnellas indicating a connection between the Veteran's PTSD and his death, specifically, that the Veteran's PTSD made him reluctant to seek medical care, and his decision not to do so contributed to his death.  As this evidence relates to one of the bases of the Board's denial, it is new and material and warrants reopening.

As to the merits of the reopened claim, DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying  causes of death, or be etiologically related to the cause of  death.  38 C.F.R. § 3.312(b).   A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

As noted, the Veteran died in August 2006 from acute respiratory distress due to pneumonia.  At the time of his death, he was in receipt of service connection for PTSD, rated 70 percent disabling.  The appellant's primary argument on appeal is that the Veteran's PTSD contributed substantially to his death because it caused an aversion toward seeking medical care which delayed his treatment for the pneumonia that caused his death from acute respiratory distress syndrome.

In July 2009, a VA physician offered an opinion as to the cause of the Veteran's death.  The physician noted that the Veteran had been seen regularly at VA up until the time of his death.  He further noted there was no indication in the medical record regarding the Veteran's refusal to seek treatment and that the Veteran had been seen approximately two days before becoming sick.  He opined that it was less likely than not that the Veteran's PTSD was a contributing cause to his death by acute respiratory distress syndrome.

The appellant has submitted two private opinions.  Dr. DeOrnellas, a psychologist, indicated in April 2009 that she had reviewed medical records provided by the appellant and had considered the history provided by the appellant.  She noted that the Veteran's PTSD manifestations of lack of trust and aversion to being around people, were instrumental in his refusal to seek treatment.  This led to the worsening of the Veteran's condition for six days before he sought treatment which in turn led to his demise.  She opined that based on the information provided by the appellant and a review of the documents she provided, it was at least as likely as not that the Veteran's death was linked to his service connected PTSD.  She wrote that if the Veteran did not have PTSD he would have likely sought medical treatment sooner.

The appellant submitted a second private opinion.  In a letter of October 2009, Dr. D.L. Creson, M.D., PhD, stated that he had reviewed the Veteran's medical records and was providing an opinion based on the records provided and an interview of the appellant.  He stated that the Veteran had a well documented PTSD with a long history of flashbacks, depression, suicidal threats, nightmares and alcoholism.  He further noted the records showed an antipathy to medical care which he would describe as paranoid ideation with regard to medical care.  He further noted the records suggested there was non-compliance with medical intervention and this was confirmed by his wife.  Finally, he stated that it appeared that the delay in seeking medical help when the Veteran developed pneumonia, a delay of at least six days, was a direct result of his PTSD and a causal factor in his death. 

In its June 2011 remand, the Board found the July 2009 VA opinion to be inadequate because the VA examiner found that there was evidence in the record showing that the appellant had been seen for a routine medical examination on August 9, 2006 two days prior to being admitted for the pneumonia which ultimately caused his demise.  There is no hard copy of the VA treatment note in the claims file, however.

As noted by the Board in its June 2011 remand, VA treatment records beginning in August 16, 2006 reflect the Veteran's admission to the hospital, including that he had been sick for the previous five days and had refused medical treatment until then.  There were also many statements from the Veteran's relatives and friends which predate the VA opinion of July 2009 and which attest to the Veteran's aversion through the years to seeking medical treatment.  While the July 2009 VA physician noted he had reviewed the claim file, no mention was made of any of the allegations made in the lay statements.  Lay persons are competent to report that which comes through their senses including their observations and as such the statements are competent evidence of the Veteran's aversion to seek medical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Finally, the July 2009 VA physician did not acknowledge the private opinion of April 2009 and did not provide reasoning for his differing opinion.  Therefore, the Board found the July 2009 VA physician's opinion inadequate.

The Board's June 2011 remand contained two instructions.  The first was to obtain copies of all VA treatment records dated in the two months prior to death.  The second was to request a medical opinion from a VA physician as to the etiology of the Veteran's death.

It does not appear that either remand instruction was complied with.  There is no request for VA treatment records and no new VA treatment records were added to the claims file after the Board's remand.  Moreover, the only identification given for the person who provided the July 2011 VA opinion as to the etiology of the Veteran's death was a last name and "PhD."  There was no explanation as to why a physician did not provide the opinion as instructed, for example, because one was unavailable.  The Board could assume that the author of the opinion was a psychologist and that no physician was available, but such assumption would not likely survive appellate review.  Moreover, while the opinion provided was thorough, the author of the opinion discussed the August 9, 2006 VA treatment note, which was apparently part of the electronic records that he or she reviewed, but not part of the record before the Board.  In addition, the Board requested that the physician providing the opinion "should state whether the service connected PTSD was manifested by symptoms which prevented the Veteran from seeking medical care.  If the physician finds that the Veteran's service connected PTSD caused a delay in seeking medical treatment, the physician should state whether any delay in medical treatment contributed substantially or materially to the Veteran's death, combined to cause his death, or aided and lent assistance to the production of death."  Instead, the author of the July 2011 opinion opined that the Veteran's PTSD caused or contributed to his reluctance to seek medical care, but that the more substantial cause of the Veteran's reluctance to seek medical care was his nonservice connected negative experiences with doctors.  The author of the July 2011 opinion did not opine as to whether the delay in medical care itself contributed substantially to the Veteran's death from the pneumonia that caused his death from acute respiratory distress syndrome.

The Board is thus faced with multiple medical opinions as to whether the Veteran's PTSD was a contributory cause of his death, having previously found the July 2009 opinion inadequate.  The two private opinions and the July 2011 VA opinion each indicate that the PTSD contributed to the Veteran's aversion to seeking medical care.  The July 2011 opinion indicates that the more substantial cause of the Veteran's reluctance to seek medical care was his negative experiences with doctors.  The two private opinions indicated that the Veteran's PTSD caused the delay in seeking treatment, which resulted in his death, and the PTSD therefore contributed substantially to his death.  As indicated above, each of these opinions is flawed in some respects.  The private opinions did not explain precisely what in the Veteran's medical records led to their conclusions, while the author of the July 2011 opinion, who was not a physician and did not otherwise indicate his qualifications other than indicating he was a PhD, did not precisely respond to the Board's remand question of whether the delay in medical treatment contributed substantially to the Veteran's death (as opposed to stating that the PTSD did not contribute substantially to the aversion to medical treatment).

Given the qualifications of the authors of the private opinions, a psychologist and an MD, PhD, their opinions more precisely addressing the dispositive issues on appeal, and the flaws in the July 2009 and July 2011 VA opinions, the Board finds that the weight of the evidence supports a finding that the Veteran's PTSD contributed substantially to his death from acute respiratory distress due to pneumonia.  Consequently, entitlement to service connection for the cause of the Veteran's death is warranted.

ORDER

The application to reopen the claim for entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


